Case 1:20-cr-10103-DPW Document 4 Filed 05/26/20 Page 1 of 8




                                             20-CR-10103-DPW
Case 1:20-cr-10103-DPW Document 4 Filed 05/26/20 Page 2 of 8
Case 1:20-cr-10103-DPW Document 4 Filed 05/26/20 Page 3 of 8
Case 1:20-cr-10103-DPW Document 4 Filed 05/26/20 Page 4 of 8
Case 1:20-cr-10103-DPW Document 4 Filed 05/26/20 Page 5 of 8
Case 1:20-cr-10103-DPW Document 4 Filed 05/26/20 Page 6 of 8
Case 1:20-cr-10103-DPW Document 4 Filed 05/26/20 Page 7 of 8
Case 1:20-cr-10103-DPW Document 4 Filed 05/26/20 Page 8 of 8




                                 /s/ Harold G. Putnam, 3:57 p.m.
